PER CURIAM
In these consolidated appeals, petitioner seeks review of the Land Use Board of Appeals’ (LUBA) order affirming the Clackamas County Board of Commissioners’ (Board) decision to grant a building permit to Jones. In granting the permit, the Board interpreted one of its zoning ordinances, which it considered ambiguous, favorably to Jones. In CA No. A25438 (LUBA No. 82-011), LUBA dismissed petitioner’s appeal as moot, because the Board had granted petitioner’s request for a rehearing after the LUBA appeal had been filed. We affirm.
On rehearing, the Board affirmed its original decision to grant the building permit, and the second appeal, LUBA No. 82-043, followed. LUBA concluded that the ordinance was sufficiently ambiguous that it should defer to the Board’s interpretation of its own ordinance. LUBA’s deference was proper. We also defer to the Board’s interpretation of its own zoning ordinance, Cascade Broadcasting Corp. v. Groener, 51 Or App 533, 536, 626 P2d 386 rev den 291 Or 117 (1981), because we cannot say that the Board’s interpretation of its ordinance was an impermissible one.
Affirmed in both CA A25438 and CA A26690.